Citation Nr: 1118857	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  06-38 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

1.  Evaluation of major depressive disorder with paranoid features, currently rated as 50 percent disabling.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service- connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel



INTRODUCTION

The appellant had active service from June 1976 to March 1988.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a rating decision of February 2006 the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California. 

In a VA Form 9 of December 2006, the appellant requested a hearing in front of a Member of the Board.  In a hearing options form of January 2007, he noted he would like an RO hearing and a BVA Travel Board hearing.  An RO hearing was conducted in March 2007.  In August 2007, the appellant withdrew his request for a Travel Board hearing.

The issue of entitlement to a TDIU is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The appellant's major depressive disorder with paranoid features is manifested by occupational and social impairment, with deficiencies in most areas, such as work, social relations, personal hygiene and mood with suicidal thoughts but no ideation and occasional delusions.


CONCLUSION OF LAW

The criteria for a disability rating for major depressive disorder with paranoid features of 70 percent have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9434 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  To be consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 1329 (2006), the Federal Circuit Court held that the VCAA notice must be provided prior to the initial decision or prior to readjudication, and such duty to notify cannot be satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  The timing requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), applies equally to all five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the implementing regulations have been fulfilled with respect to the appellant's claim.  In a VCAA letter of September 2003 the appellant was provided adequate notice as to the evidence needed to substantiate his claim.  He was informed of the evidence necessary to establish entitlement, what evidence was to be provided by the appellant and what evidence the VA would attempt to obtain on his behalf; it also in essence told him to provide relevant information which would include that in his possession.  See generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that notice as to the effective date and disability rating was not provided until March 2006 after the RO's decision.  However, the Board notes that the appellant was provided notice and allowed the opportunity to submit additional evidence.  

The Board notes that although the issue before the Board is whether the appellant's disability rating resulting from the grant of service connection is proper, the appeal arises from a claim for entitlement to service connection, not an increased rating claim.  See Fenderson v. West, 12 Vet. App. 119, 125 (1999) (explaining that a disagreement with an initial rating assigned for a disability following a claim for service connection is part of the original claim and technically not a claim for an increased rating).

VCAA notice is triggered by receipt of the claim, or application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that section 5103 (a) requires only that the VA give a claimant notice at the outset of the claims process of the information and evidence necessary to substantiate the claim, before the initial RO decision and in sufficient time to enable the claimant to submit relevant evidence.  It further noted that the notice may be generic in the sense that it need not identify evidence specific to the individual claimant's case (though it necessarily must be tailored to the specific nature of the veteran's claim). 

From this statement, it follows that the notice requirements triggered by VA's receipt of a claim to establish service connection, such as in the instant case, differs in content from notice in response to a claim seeking a higher evaluation for a disability for which service connection has already been established.  See 38 U.S.C.A. § 5103(b)(3).  In the instant case, VCAA notice requirements as to disability ratings were satisfied because the RO provided the appellant with the notice as to assignment of disability ratings applicable to a claim to establish service connection.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (20100).  Service medical records and outpatient medical records have been obtained.  Social Security Agency records have been associated with the claim file.  The appellant was afforded VA examinations.  The same were adequate in that the examiner reviewed the claim file, interviewed the appellant, considered the appellant's reported history, conducted an evaluation of the appellant, provided clear findings as to the severity of the appellant's disability and provided a rationale for their opinions.  Therefore, the Board finds that the VA has satisfied its duties to notify and to assist the claimant in this case.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

At the outset, the Board notes that the appellant's claim of entitlement to higher ratings is an appeal from the initial assignments of disability rating in February 2006.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found. Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  Staged ratings are also available when the claimant appeals from a rating decision other than the initial rating decision granting service connection, as in the case of the Veteran's claim relating to major depression.  Here, the disability at issue has not significantly changed and a uniform evaluation is warranted.

The appellant's major depressive disorder with paranoid features is evaluated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  Under this general rating formula, a 30 percent evaluation is provided on a showing of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, DC 9434 (2010).

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or the inability to establish and maintain effective relationships.  Id.

A 100 percent rating requires total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.  Id.

The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders. 38 U.S.C. § 1155 (West 2002); see 38 U.S.C. § 501 (West 2002); 38 C.F.R. § 4.130 (2010).  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over- inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).

In assessing the degree of psychiatric disability, the GAF score is for application and reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2010).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he/she experiences at any time because this requires only personal knowledge as it comes to him/her through his/her senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Here, the Board finds the appellant and the lay statements to be competent evidence of the severity of the appellant's symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  To the extent that the appellant and the lay statements describe perceived symptomatology, they are competent to report the same.  Moreover, the Board finds the statements to be credible as they are supported by the objective medical evidence of record.

Service connection for posttraumatic stress disorder was initially denied in October 1998.  In August 2003, he filed a claim to reopen which was initially denied in a March 2004 rating decision.  He appealed that decision and the RO ultimately granted service connection for major depressive disorder with paranoid features and assigned a 30 percent disability rating.  The appellant appealed the disability rating assigned.  In October 2006, the RO increased the disability rating to 50 percent disabling, effective August 22, 2003.  The appellant has continued his appeal.  

On a private psychiatric evaluation of March 2003 the appellant reported a long history of depression, bad dreams, bad memories related to when he was stabbed, in service and suicidal thoughts but without any attempts.  He described himself as a loner.  He lives alone and has some friends with whom he goes out on occasion.  He sometimes goes to church and has some contact with his mother.  Mental status examination revealed that the appellant was alert and cooperative.  He was adequately dressed and groomed.  Speech was normal and no unusual mannerisms were noted.  He appeared to be in poor physical health.  He was noted to be a poor historian.  He comes across as being a very ineffectual person, however, his thinking is logical and he makes good eye contact.  There was no evidence of psychosis.  He was weeping and tearful throughout the entire interview.  He came across as being chronically and profoundly depressed.  There were no excess levels of anxiety.  His sensorium was clear and he was oriented in all spheres.  The examiner noted there probably was no cognitive impairment.  He could do simple mathematical equations correctly.  Concentration and attention were somewhat impaired; insight and judgment were intact.  There was perhaps some psychomotor retardation.  His affect was also somewhat flat.  There was no evidence of loosening of association, delusions or hallucinations.  He was assigned a GAF score of 45-50.

VA outpatient treatment records of December 2003 note the appellant was expressing delusions of influence by the government which were affecting his mind.  In October 2005, he was noted to have paranoid delusions of a simultaneously grandiose and persecutory nature.  He reported that he gets into confrontations with his lodge buddies.  

On VA examination of January 2006, the appellant reported having deep depression and paranoia.  He reported sleeping only four hours at night, but he does nap during the day.  He spends a lot of time at the Elks Lodge.  He is in good touch with his one son who lives out of town.  He has a close relationship with his mother and stepfather.  On mental status examination the examiner noted that the appellant seemed to put little effort into the examination.  His affect was dull and mood was depressed.  His memory was grossly intact.  His judgment and insight were intact.  He was not psychotic at the time of the examination.  The examiner noted he did not see any other condition other than the depressive disorder.  There was no posttraumatic stress disorder and no full-blown psychosis.  The examiner noted there was some alcohol dependence but not drug use.  Communication was passive aggressive.  Social functioning was marginal.  He was assigned a GAF score of 55.  

At an RO hearing of March 2007, the appellant testified that he has not been able to work in over 10 years.  He testified he has had suicidal thoughts but no plans or attempts.  He stated he could not leave home, and avoids large crowds as he panics in big crowds.  He testified being depressed a lot and having lots of anger but not acting against anyone.  He does not have good personal hygiene and does not clean the house.  Finally, he testified he has no current personal relationships.  

The appellant submitted various lay statements in support of his claim.  In a December 2006 statement, J.W. stated he has known the appellant for 26 years.  He used to be a former servicemember with him in the Navy.  He stated the appellant has shown depression, has had trouble with work ethics and does not clean himself or has had self pride throughout the years.  After service he saw the appellant would continuously think someone was out to get him and he would keep to himself.  He also stated the appellant does not keep up with his hygiene and usually smells.

In a March 2007 statement, V.L. stated she has known the appellant for over 22 years.  She stated they used to be in a relationship.  She stated she was a nursing student and has studied signs of depression of all types.  She reconnected with the appellant in 1996 and noticed he had gained a lot of weight and did not seem happy.  She went to his house and saw he lived in chaos.  She stated he wears the same clothes over and over for days at a time.  He drinks and is always at the casino gambling.  She stated these are all signs of depression.

In an April 2007 statement from G.T, she stated that the appellant usually appeared depressed and has a sick sense of humor.  He gets very upset when people don't see his point of view.  She stated his appearance has gotten worse in the last four to five years.  She stated the appellant does not trust anyone especially if he does not know the person.  Finally, she stated they sometimes go to the beach and just stare at the water.

In an April 2004 statement, S.S.M. stated that she has known the appellant for 17 years.  He is quiet and keeps to himself.  When he first met him, he weighed 185 pounds and has since gone up to 325 pounds.  Most recently, she has noticed his body odor and him being poorly dressed.  She also noticed him withdrawing and pulling into a shell.  She used to have him help her with chores around the house, but in the past couple of years she has not been able to have him do so.  In the last couple of years she has noticed he has not worked well with anyone.  He has been argumentative, rude and on the edge.  Sometimes, she gets scared by the look on his face, although he has not hurt anyone.  

On VA examination of April 2007, the appellant reported he was currently under treatment and medication for his psychiatric problems.  He admitted he continues to drink, but would not say how much.  He did not have psychotic symptoms at the time.  He reported nightmare, flashbacks, and intrusive thoughts.  He sleeps only four hours at night.  He tends to isolate and withdraw.  He has friends that come in and see him.  He is not dating but pays for occasional sex.  He spends a lot of time watching television at night rather than sleeping.  The examiner noted that paranoia keeps the appellant at home.  He does not leave the house, has not worked since 1983-1984 and has no social life.  Mental status examination revealed he was extremely passive aggressive but friendly.  It took him a long time to answer each question most of which anyone else would have taken just seconds.  He admits he is a loner.  There is no evidence of psychosis or dementia.  There were no reports of panic attacks, suicidal ideations or homicidal ideations.  There was no impaired impulse control.  There was mild sleep impairment.  The examiner noted the appellant was extremely house-bound with no friends except on the outside.  Social functioning is 0.  Communication was agonizingly slow and passive aggressive, but not impaired.  Activities of daily living are isolation, withdrawal bed rest, crime shows and late night television.  He was assigned a GAF score of 50.  The examiner noted that the appellant has serious, almost total impairment of his social and occupational life.  He rarely leaves his house.  He stated that his mental disorder requires continuous medication and they are unlikely to improve.  

After a review of the evidence, including the appellant's testimony and lay statements, the Board concludes that, while all of the criteria for a 70 percent disability rating are not demonstrated, those criteria are more nearly approximated than those for the current 50 percent rating.

In terms of specific symptoms, the appellant testified that he has experienced occasional suicidal ideation since service, without plan or intent.  His suicidal thoughts have been reported in private and VA examinations as well.  He has also demonstrated neglect of personal appearance and hygiene.  Indeed, the lay statements from his friends commented on the lack of personal hygiene.  He also testified to the same at the RO hearing; his lack of hygiene was also noted at the VA examinations.  

The Board also finds that symptoms consistent with near-continuous depression affecting the ability to function independently, appropriately and effectively are demonstrated.  Indeed, the appellant was consistently noted to be isolative due to his paranoia and panic of big crowds.  At the RO hearing he testified how he does not go to big events for fear of big crowds.  At the VA examinations he was noted to be isolated.  Most recently, at the April 2007 VA examination, he was noted to be extremely house-bound.  The report of VA examination in April 2007 reveals the appellant has difficulty sleeping and was noted to have mild sleep impairment.  He has been noted to suffer from paranoia and chronic depression.  It was also noted he has not worked since 1983-1984 due to his inability to get along with other people.  At the January 2006 VA examination he was noted to have marginal social functioning.  However, at the April 2007 VA examination he was noted to almost total impairment of his social and occupational life.  While the VA examination reports have not noted any delusions or hallucinations, VA outpatient treatment records of December 2003 and October 2005 noted delusions.  

The Board acknowledges that certain criteria for the 70 percent rating are not met.  Indeed, at the January 2006 VA examination, it was noted that his memory, judgment and insight were grossly intact and he was not psychotic.  While he has had suicidal thoughts, there have been no plans or actions and there have been no homicidal ideations or intent.  At the April 2007 VA examination he was noted to have no panic attacks, no suicidal or homicidal thoughts or ideations, no dementia or psychosis, and only mild sleep disturbance.  He was also found to be capable of managing his own VA benefits based on his own judgment.  Furthermore, while isolative, he maintained some relationships with friends and family.  However, it is not necessary for all of the criteria for a particular rating to be met.  It is only necessary that the appellant's overall disability picture more nearly approximates that rating.  Here, the Board finds that the appellant's overall disability picture is clearly more impaired than is contemplated by a rating at the 50 percent level.  This is supported by the assessments of the clinicians who have examined him.  The April 2007 examiner, while noting that the 50 percent evaluation was appropriate, found that his social and occupational life was almost totally impaired and noted his symptoms to be serious. Thus, both VA examiners have found his level of impairment to be more than moderate in degree.

The Board also notes that GAF scores have ranged from 45-55.  Indeed in March 2003, he was assigned a GAF score of 45-50.  At the January 2006 VA examination, he was assigned a GAF score of 55, and at the April 2007 VA examination he was assigned a score of 50.  As above, scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  In the present case, the appellant has been assigned GAF scores which at a minimum show moderate impairment, but more consistently noting serious symptoms and impairment.  This is consistent with the reported symptoms, the appellant's testimony and the lay statements of record.  The GAF scores assigned clearly support a 70 percent evaluation.  

However, the Board finds that the criteria for a 100 percent rating are not met or approximated.  Indeed, the Board finds that the evidence is not consistent with gross impairment in thought processes or communication.  While at the April 2007 VA examination he was noted to take a long time to answer questions, he has consistently been noted to have normal speech, and intact memory, thought and judgment.  The evidence is not consistent with persistent delusions or hallucinations.  While in December 2003 and October 2005 he was noted to have delusions, at the March 2003 private examination, January 2006 Va examination and April 2007 VA examination, he was noted to have no delusions, psychoses, or homicidal thoughts.  Furthermore, while he has reported suicidal thoughts, there have been no plans.  The evidence is not consistent with grossly inappropriate behavior or persistent danger of hurting self or others.  While the appellant testified he has a lot of anger, he specifically stated he has never hurt anyone.  Similarly while lay statements mention he is prone to get angry when people disagree with him, they stated he has not hurt anyone.  The evidence is not consistent with disorientation to time or place.  In so finding, the Board notes that the appellant has always been described as alert and oriented.  The evidence is not consistent with memory loss.  Indeed, his memory has been noted to be intact.  While the evidence does suggest neglect of personal appearance and hygiene, there is no suggestion that he is unable to perform such activities.  While his social functioning has been described as marginal or 0,  the examination reports have noted he has some friends, has a close relationship with his mother and maintains relationships with his son and some relatives.  Moreover, the appellant reports going to church and going to the Elk lodge where he spends time with friends.  The same was also noted in the lay statements.  Such symptomatology is not consistent with total social impairment.

The Board notes that the appellant is competent to report that his disability is worse than evaluated.  The Board acknowledges the appellant's contentions that his disability is more severe than evaluated.  We also find his reports of symptoms to be credible.  The Board agrees in some respect and has assigned an evaluation of 70 percent.  However, to the extent the appellant is claiming an evaluation in excess of 70 percent, neither the lay nor medical evidence reflects the appellant's disability meets the requirements of a 100 percent evaluation.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that a 70 percent evaluation is warranted an no more.  

In sum, the appellant's service-connected major depressive disorder with paranoid features is manifested by occupational and social impairment, with deficiencies in most areas, such as work, family relations, personal hygiene or mood and with suicidal thoughts but no plans.  Such symptomatology is entirely contemplated by the 70 percent disability rating, however the criteria for a total disability rating are not met.  

Extraschedular Criteria

Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. Jul. 17, 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  Here, the rating criteria clearly contemplate the appellant's disability picture.  They include symptomatology of the type reported by the appellant and by medical professionals on clinical evaluation.  The fact that the rating produced by the rating schedule is less than total is owed entirely to the degree of symptomatology shown, and not to any failure to consider his specific symptomatology.  Significantly, the rating criteria include a total rating where symptomatology of the appropriate degree is demonstrated.  As such, referral for extraschedular consideration is not warranted.


ORDER

A disability rating for major depressive disorder with paranoid features of 70 percent, but not higher, is granted.

REMAND

The Board notes that the record reflects that the appellant has been unemployed since approximately 1983-1984.  Moreover, the VA examiners have noted that his inability to work or maintain employment has been due to his psychiatric disability.  The Board notes that such a claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  However, according to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  See VAOGCPREC 6-96. VA General Counsel opinions are binding on the Board. See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2010).  Moreover, in Rice v. Shinseki, 22 Vet. App. 447 (2009) the CAVC held that a claim for a TDIU either expressly raised by the veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.

Here, the assertion of entitlement to a TDIU is based entirely on the service-connected major depressive disorder with paranoid features.  Therefore, the Board concludes, based on the VA General Counsel Opinion and CAVC precedent referred to above, that it does have jurisdiction over the issue of entitlement to TDIU.  However, as that matter has not been considered by the AOJ, and the appellant has not been provided notice regarding the evidence necessary to substantiate such a claim, a remand is necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

After providing appropriate notice to the appellant, adjudicate the claim of entitlement to a TDIU.  If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


